      Case: 5:20-cv-01579-BYP Doc #: 24 Filed: 05/07/21 1 of 3. PageID #: 231




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 TRISTA L. FREEMAN, on behalf of herself          )
 and all others similarly situated,               )   CASE NO.       5:20-cv-1579
                                                  )
                Plaintiff,                        )   JUDGE BENITA Y. PEARSON
                                                  )
        v.                                        )   ORDER GRANTING APPROVAL OF
                                                  )   FLSA SETTLEMENT
 CROSSROADS HOSPICE OF                            )
 NORTHEAST OHIO LLC, et al.,                      )
                                                  )
                               Defendants.        )

       This matter is before the Court on the Parties’ Joint Motion for Approval of FLSA

Collective Action Settlement (“Joint Motion”) pursuant to Section 16(b) of the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 216(b). The Joint Motion asks the Court to approve, as fair

and reasonable, the proposed FLSA Collective Settlement reached by Representative Plaintiff

Trista Freeman and Defendants Carrefour Associates LLC, Crossroads Hospice of Cincinnati

LLC, Crossroads Hospice of Cleveland LLC, Crossroads Hospice of Dayton LLC, Crossroads

Hospice of Northeast Ohio LLC, and Perry Farmer (collectively, the “Parties”) and memorialized

in the Collective Action Settlement Agreement and Release (“Settlement” or “Agreement”)

attached to the Joint Motion as Exhibit 1.

       Having reviewed the Joint Motion, the Agreement and its Exhibits, the Declaration of Robi

J. Baishnab, and the pleadings and papers on file in this Action, and for good cause established

therein, the Court enters this Stipulated Order Approving the FLSA Collective Action Settlement,

the Agreement, the proposed Service Awards to the Representative Plaintiff, and the proposed

attorneys’ fees and expense reimbursements to Plaintiffs’ Counsel, as follows:




                                              -2-
      Case: 5:20-cv-01579-BYP Doc #: 24 Filed: 05/07/21 2 of 3. PageID #: 232




        1.       Unless otherwise defined, all terms used in this Order have the same meanings as

defined in the Settlement Agreement.

        2.       On July 17, 2020, Plaintiff filed her Collective and Class Action Complaint with

collective and class claims against Defendants seeking all available relief under the Fair Labor

Standards Act of 1938, 29 U.S.C. §§ 201, et seq. (FLSA); and Ohio law. Specifically, Plaintiff

alleged that she and others similarly situated were not paid all of the overtime wages they earned

because Defendants failed to include additional non-discretionary compensation, including

“Oncall” pay and “Emergency Incentive Pay” into the regular rate calculations for the purposes of

paying overtime.1

        3.       On September 8, 2020, Defendants filed their Answer in which they denied, and

continue to deny, all liability and asserted numerous affirmative defenses to those claims. 2

        4.       On September 16, 2020, the Court held a telephonic Case Management Conference,

and a telephonic Status Conference on October 7, 2020.3

        5.       On November 12, 2020, the Parties participated in a full-day mediation before

third-party neutral, David Kamp; which resulted in settlement.4

        6.       The FLSA Collective Action Settlement will cover the Potential Plaintiffs

identified in the Settlement Agreement.

        7.       The Court finds that the proposed Settlement is fair and reasonable and satisfies the

standard for approval under Section 16(b) of the FLSA, 29 U.S.C. § 216(b). The Court finds that

the Settlement resulted from arms-length negotiations between experienced counsel after

substantial investigation, and facilitated by a third-party neutral. Plaintiffs’ Counsel has informed


1
  ECF No. 1 at ¶¶ 36 to 39.
2
  ECF No. 13.
3
  See Minutes of proceedings [non-document] dated 9/16/20 and 10/7/20.
4
  ECF Nos. 20 and 21.


                                                     -3-
      Case: 5:20-cv-01579-BYP Doc #: 24 Filed: 05/07/21 3 of 3. PageID #: 233




the Court that they believe the Settlement is fair, reasonable, and adequate and in the best interests

of the Representative Plaintiff and the Settlement Collective. The Court has considered all relevant

factors, including the risk, complexity, expense, and likely duration of the litigation; the extent of

investigation; the amount offered in the Settlement; and the experience and views of counsel for

the Parties.

        8.        The Court approves the Agreement and orders that the Settlement be implemented

according to the terms and conditions of the Agreement and as directed herein. The releases, as set

forth in the Agreement, as well as all terms of the Agreement, shall be binding on the

Representative Plaintiff and the Settlement Collective. The Court grants final approval of the

FLSA Collective Action Settlement.

        9.        The Court finds that the proposed allocation and calculation of the settlement

payments to the Settlement Collective are fair and reasonable, and approves the proposed

distribution of the settlement payments, the requested Service Award, and requested attorney’s

fees and costs.

        10.       The Court dismisses this matter with prejudice and enters final judgment. The Court

finds there is no just reason for delay and directs the Clerk of the Court to enter this Order Granting

Approval of FLSA Settlement immediately.

        11.       The Court retains jurisdiction over this Action to enforce the terms of the

Settlement, including the notice administration and distribution process.

                                               SO ORDERED:


           5/7/2021
 Date: _________________________                 s/Benita Y. Pearson
                                               ______________________________
                                                Honorable Benita Y. Pearson
                                               United States District Judge




                                                 -4-
